DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on February 21, 2022 has been received and considered. By this amendment, claims 21, 23, 29, 31, 32, 34, 39, and 40 are amended, claims 22, 26, 28, and 36 are cancelled, and claims 21, 23-25, 27, 29-35, and 37-40 are now pending in the application, with claims 21, 23-25, 27, 29-31, and 40 withdrawn from further consideration as being drawn to a non-elected invention.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 2/21/2022 has/have been acknowledged and is/are being considered by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 32-35 and 37-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mumbru et al. (U.S. 2009/0248112), herein Mumbru. Regarding claim 32, Mumbru discloses an implantable, biocompatible device configured to be implanted in tissue and receive electric field-based signals (see Figure 9 and paragraph [0013]), the device comprising: first circuitry 104/106 .
Regarding claim 33, Mumbru discloses that the second antenna includes a monopole antenna (see paragraph [0103], lines 1-4).
Regarding claim 34, Mumbru discloses an implantable device housing 100/101 that encloses the first antenna, the first circuitry, and the second antenna (see Figure 9).
Regarding claim 35, the recitation “the second antenna increases an amount of electromagnetic energy captured by the first antenna” is an intended use recitation that fails to further define the claimed device over that of the prior art. It has been held that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).
Regarding claim 36, Mumbru at paragraph [0103] only describes the first and second antennas as being coupled by means of a close proximity region 903/953 and does not describer the antennas as being connected by a conductor. As such, it is submitted that the first antenna and the second antenna of Mumbru are not physically connected by a conductor.
Regarding claim 37, it can be seen in Figure 9 of Mumbru that the second antenna 902/952 is situated more near to the left side of the device than the first antenna and, as such it is submitted that the second antenna is situated more near an end of the device than the first antenna.
Regarding claim 38, Mumbru discloses a first material 101 surrounding the first antenna and a second material 101 surrounding the second antenna, where the first and second material are the same (see Figure 9).
Regarding claim 39, Mumbru discloses that the implantable device housing comprises an antenna housing 101 mechanically coupled to a circuitry housing 100, wherein the second antenna is disposed within the antenna housing (see Figure 9).
Response to Arguments
Applicant's arguments filed February 21, 2022 have been fully considered and are considered moot in-part and non-persuasive in-part. Those arguments which are considered moot will not be answered herein as the rejections to which they apply are no longer pending. Regarding the rejection of the claims as being anticipated by Mumbru, the Applicant argues that Mumbru fails to disclose “the second antenna is wirelessly electrically coupled to the first antenna, the second antenna physically decoupled from all other circuitry” because Mumbru discloses that the second antenna is grounded to the housing of the device and, thus, the second antenna is coupled to a radio frequency circuit. The Applicant argues that “the ground plane, whether the housing or other conductive plane, is circuitry, because these components are conductive and are thus components of an electric circuit”. However, it is respectfully submitted that the claim does not require that the second antenna be physically decoupled from all other circuitry, but rather the claim requires that the second antenna be physically decoupled from “all other circuitry including the first circuitry and the first antenna.” As the second antenna of Mumbru is not physically coupled to circuitry including the first circuitry and the first antenna, as discussed above, the second antenna is physically decoupled from “all other circuitry including the first circuitry and the first antenna.” Furthermore, it is respectfully submitted that the embodiments shown in Figure 15 and described in paragraph [0112] does no discuss grounding to the housing and, thus, the second antennas in these embodiments would be physically decoupled from all circuitry. For at least the reasons give above, the rejection stands.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792